 MILLER REDWOOD CO.MillerRedwood CompanyandUnitedBrotherhood of Carpenters&Joiners ofAmerica,AFL-CIO. Case 20-CA-3728.May 5,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOnAugust 25,1966,TrialExaminerWallace E. Royster issued his Decision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in otherunfair labor practices alleged in the complaint andrecommended dismissal of those allegations.Thereafter, theRespondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs. The Respondentalsofiledan answering brief to the GeneralCounsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the additions and modificationsset forth below.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act byinterrogations, threats, promises, grants of benefits,and creating the impression of surveillance ofemployees' organizational activities. However, theTrial Examiner found that the Respondent did notviolate the Act by discharging two of its employeeson July 15 and 16, 1966. The General Counselexcepts to the Trial Examiner's finding that thedischarges were not violative of the Act. We findmerit in this exception as it relates to the dischargeof employee Jerry Davis.The Trial Examiner concluded that the GeneralCounsel had not established by a preponderance of'We agree with the Trial Examiner that Womack's knowledgeof Davis'union sympathies was imputable to Respondent as of thedate it hired Womack as a supervisor We think it significant thatimmediately thereafter Superintendent Eichar andGeneralManager Schroeder directed their efforts to altering suchsympathies2MontgomeryWard & Co v N.L.R B ,107 F.2d 555, 569164 NLRB No. 52389theevidence thatRespondent'sdischargeofemployee Jerry Davis was motivated by antiunionconsiderations. We do not agree, for we are satisfiedthat the Trial Examiner's findings of fact andconclusions respecting Respondent's 8(a)(1) conductdirected against employees generally and againstDavis specifically, the timing of such conduct,particularlyasdirectedagainstDavis,andRespondent's failure to come forth with credibleevidence in support of the reasons it advanced fordischarging Davis, dictate a contrary conclusion.TheGeneralCounseladducedevidencedemonstrating (1) that Respondent, in response totheUnion's organizational campaign, engaged ininterrogations, threats, promises, grants of benefits,andsolicitationsofemployeestoinformmanagement of the union activities of fellowemployees; (2) that the two top plant officials ofRespondent, immediately upon becoming aware ofDavis'support for the Union when it hiredSupervisor John Womack,' engaged in a sustainedeffort, which lasted almost until the end of June andincluded threats, promises, and grants of benefits todiscourage Davis' adherence and support of theUnion; and (3) that Respondent held Davis in highregard as a workman, up to the date of discharge.On the strength of the foregoing evidence and theTrialExaminer's factual findings based thereonwhich are adequately set forth in the TrialExaminer's Decision, we find that the GeneralCounsel has established a strongprima faciecasethat Davis' discharge was motivated by his prounionsentiments and his resistance to the threats andblandishmentdesigned to bring him over toRespondent's side.In these circumstances, it was incumbent uponRespondent, if it would rebut the General Counsel'sprima faciecase, to come forward with evidenceexplaining the discharge on other grounds, for the"real reason lay exclusively within its knowledge."''The sole reason advanced by Respondent for Davis'discharge was rejected by the Trial Examiner whofound the testimony of Respondent's witnesses as toclaimed derelictions in Davis' work performanceincredible.Thus, the discharge of Davis is leftunexplainedunlessitisfoundrootedindiscriminatory considerations, the only apparentexplanation that is fairly inferable from the evidenceadverted to above.3The foregoing inference is fortified both by thefact that Respondent continued to give Davisconsideration for better work assignments and bythe unlikelihood that Respondent discharged him forno reason at all. It is true that the record does not(C A. 7), citingN L R B. v Remington Rand, Inc.,94 F 2d 826,871-872 (C A 2),VirginiaMetalcrafters, Incorporated,158NLRB 9582Shattuck Dean Mining Corporation v N.L.R B.,362 F 2d 466(C A9),Maphis Chapman Corporation v N L.R B.,368 F 2d 268(C.A 4) 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmatively reveal that on the date of Davis'discharge Respondent believed him to be as activein the Union as at the time it began its intensivecampaign of discouragement, but this in our opiniondoes not materially detract from the great weight ofthe evidence adduced by the General Counselpointing to discriminatory considerations as themoving force for discharge.Accordingly,fortheforegoingreasonsweconclude, contrary to the Trial Examiner, thatRespondent discharged Davis to discourage himfrom supporting the Union, and thereby violatedSection 8(a)(3) and (1) of the Act.As for Leroy Roberts, the record shows that hewas discharged by Foreman Smith on July 15. Smithtestified that late in June the green chain operationwas not being handled satisfactorily. He spoke toRoberts two or three times about the mispulling andthe damage. Roberts conceded in his testimony thatsuch complaints had been made to him. The TrialExaminer was convinced that Respondent believedthat another leadman could do better. On thesecircumstances we are not prepared to say that theRespondent's belief that Roberts' performance wasunsatisfactory is unsupported or to reject the reasonprofferedbyRespondent for his discharge.Consequently,we conclude that the GeneralCounsel has not met the burden of proving thatRoberts' discharge was motivated by antiunionconsiderations.AMENDED AND ADDITIONAL CONCLUSIONS OF LAW5.By the discharge of Jerry Davis, Respondentengaged in an unfair labor practice within themeaning of Section 8(a)(3) and (1) of the Act, furtheraffectingcommercewithinthemeaning ofSection 2(6) and (7) of the Act.6.The evidence does not establish by itspreponderance that Leroy Roberts was dischargedin violation of Section 8(a)(3) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(3)and (1) of the Act, we shall order theRespondent to cease and desist therefrom and takecertain affirmative action which we find necessary toeffectuate the purposes of the Act.Having found that Respondent discriminatedagainst Jerry Davis by discharging him, we shallorder Respondent to offer him immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, without prejudice to his seniorityor other rights and privileges formerly enjoyed byhim, and to make him whole for any loss of paysuffered as a result of such discrimination against"NLRB v EntwistleMfgCo ,120 F 2d 532 (C A 4), enfg asmodified 23 NLRB 1058him from the date of his discharge to the date whenreinstatement is offered. Computation of backpayshall be computed in accordance with the formulaadopted inF.W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent per annum asprovided by the formula adopted inIsis Plumbing &Heating Co.,138 NLRB 716.Because the discharge here goes to the heart ofthe Act,4 and considering also the other unfair laborpractices in which Respondent engaged, we shallissue a broad cease-and-desist order which in thecircumstances we deem necessary and appropriateto protect employee rights and to make effective thepolicies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent Company, MillerRedwood, Crescent City, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership of any of itsemployees in United Brotherhood of Carpenters &Joiners of America, AFL-CIO, or in any other labororganization of its employees, by discharging or inany other manner discriminating against any'individual in regard to hire, tenure of employment,or any terms or conditions of employment because ofmembership in, activities for, or sympathies with,any such labor organization.(b) Interrogating,threatening,promising,orgranting benefits to employees, or suggesting thatunion meetings are under surveillance, or in anyothermanner interferingwith,restraining,orcoercing its employees in the exercise of their rightto self-organization, to form labor organizations, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action which wefind is necessary to effectuate the policies of the Act.(a)Offer to Jerry Davis immediate and fullreinstatementtohisformerorsubstantiallyequivalent position of employment, without prejudicetohisseniorityor other rights and privilegespreviously enjoyed by him, and notify said employeeifat present serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(b)Make whole Jerry Davis for any loss ofearnings suffered by him as a result of thediscrimination against him, in themannerset forth MILLER REDWOOD CO.in the section of the Decision herein entitled "TheRemedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful to determine theamount of backpay due under the terms of thisOrder.(d)Post at its place of business at Crescent City,California, copies of the attached notice marked"Appendix."5 Copies of said notice, to be furnishedby the Regional Director for Region 20, shall, afterbeing duly signed by an authorized representative ofRespondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of theNationalLabor Relations Board,and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOTdiscourage membership of anyof our employees in United Brotherhood ofCarpenters&Joiners of America,AFL-CIO, orinanyother labor organization of ouremployees,by discharging,or in any othermanner discriminating against, any employee inregard to hire, tenure of employment, or anyterm or condition of employment because ofmembership in, activities for, or sympathieswith,any such labor organization.WE WILLNOT interrogate,threaten,promise,or grant benefits to employees,or suggest thatunion meetings are under surveillance,or in anyothermanner interfere with,restrain,or coerceour employees in the exercise of their right toself-organization,to form labor organizations, tobargain collectively through representatives oftheir own choosing,and to engage in otherconcerted activitiesfor thepurpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.WE WILL offer JerryDavis immediate and fullreinstatement to his former or substantiallyequivalent position of employment,without391prejudice to his seniority or other rights andprivileges previously enjoyed by him, and makehim whole for any loss of earnings he may havesuffered as a result of the discrimination againsthim.MILLER REDWOODCOMPANY(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employee,ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: This matterwas tried beforeme inCrescent City, California, onFebruary8 and 9,1966.1At issue is whether MillerRedwood Company, herein the Respondent, by means ofthreats,inquiries,grants,and promises of benefits,interfered with, restrained, and coerced employees in theexercise of lights guaranteed in Section 7 of the NationalLabor Relations Act, as amended, thus violating Section8(a)(1)of the Act and whether the discharges ofLeroy RobertsandJerry Davisresultedfromdiscrimination violative of Section 8(a)(3) of the Act.Upon the entire record in the case,2 from myobservation of thewitnesses,and upon consideration ofthe briefs filed, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTMiller Redwood Company is a California corporationengaged at Crescent City, California, in the operation of alumber mill. During the year preceding the issuance of thecomplaint, theRespondent made wholesale sales of'Charge filed August 5, 1965 Complaint issued November 16,following Exceptas noted alldates are in 19652 Subsequentto thehearing, counselfor the Respondent movedto correctthe transcript.The motionisgranted except as topage 245, line 15.The witness at this point may have misspoken,but I believe the transcript to be accurate The motionis herebyincluded in the exhibit file 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDlumber valued at more than $50,000 to customers locatedoutside the State of California.I find that the Respondentis an employer engaged in commerce and in an operationaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters& Joiners ofAmerica,AFL-CIO, herein the Union, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionDarrell Schroeder, Respondent's general manager at themill operation, testified that in the afternoon of May 28, hereceived a letter from the Union asserting majority statusand requesting recognition. Schroeder telephoned RoyGlassow, a representative of Timber Operators Council,an organization which represents and advises timberoperators in labor matters, and told Glassow of thisdevelopment. Glassow, he testified, cautioned Schroederthat he should not mention the Union to the employees andadvised him to give such instruction to his supervisors.Accordingly,Schroeder testified, he instructedMillSuperintendent Dale Eichar and Mill Foreman DaroldConnor not to make threats about the Union but that usualdiscipline should be maintained. On June 14, Glassow metwith the supervisors in the mill and told them what theycould and could not lawfully do in the presence of unionorganizing.On -June 11, Schroeder recalled, he spoke withLeroy Roberts, then a leadman on the green chainoperation,and inquired of him why the men weredissatisfied.Roberts answered that he did not know.Pursuing the subject, Schroeder asked if there wascomplaint about a health and welfare program. Robertsreplied that he did not know; that he, Roberts, wascontent. Schroeder said that a new insurance plan, equalto any then in effect in the locality and to any offered byany union, along with a retirement program would soon beexplained to the men.3Respondent's vacation policy is not precisely describedin the record. It appears, however, that the employees inthemill believed that they earned no vacation creditsunless their period of employment extended from June 1 ofone year through the following May 31, and that in that 12months they worked at least 1,400 hours. In the week ofJune 21, according to Schroeder, he decided that he wouldgrant vacation credits on a pro rata basis to the 11employees who seemed to be permanent even though theylacked the requisite hours. Schroeder explained in histestimony that no employee had asked him to amend thevacation policy; he just decided to do so because asimilararrangement had sometime earlier been reached atanother of Respondent's operations. Schroeder had eachof the affected employees brought separately to his officewhere each was told of the vacation credit granted to him.Jerry Davis, whose discharge on July 16 is alleged tohave been unlawfully motivated, began his employmentwith the Respondent as a laborer in October 1964.Thereafter he progressed quickly. In November he was9This is asummationof Schroeder's testimony"This is the only portion of the conversation which Schroederdenied I do not think that Davis inventedthis suggestion ofassigned as jump roll operator at the same hourly rate($2.41) as that at time of hire. In late February he wasmoved to the pony edger and given an increase of 15 centsan hour. In approximately a week he became the operatorof the gang trim saw which entailed a further increase inhis hourly rate of 20 cents. In mid-May his wage was raisedto $2.91. A month later (and this appears to have been as aresult of a blanket wage rise) his rate became $2.97. Davisdescribed himself in his testimony as one very active inbehalf of the Union; passing out union designation cards toother employees and attending union meetings. On June 5,according to Davis, while visiting at the home ofJohn Womack, Davis expressed his desire to have a unionat the mill. Womack commented that unions were of valueonly to the lazy; that young men would find advancementdifficult to attain were a union to come in. Womack wasnot then in Respondent's employ and, he testified, had notatthat time been offered employment. He becameforeman on the night shift when it was established onJune 14. I find that whatever Womack said on thisoccasionhewas not speaking with the voice ofmanagement.Of course he learned that Davis was a unionsupporter and carried this knowledge with him when hebecame foreman.Inmid-June, still according to Davis, SuperintendentEichar asked him if the men were signing union cards.Davis replied, rather obliquely, that a union could arrangea better health and welfare program for the employees. Asthe conversation continued, Eichar said that a union wouldinterfere with promotions and would lessen Davis' chanceto become a foreman; that Davis would have a betterfuture without a union. Eichar then asked Davis if hewould like to have a talk with General Manager Schroeder.Davis said that he was agreeable. About a week later,Davis testified, he was called to Schroeder's office. Davistold Schroeder that some of the men felt that they had nojob security. Schroeder commented that Davis' job wassecure. Davis said that when some men on the green chainoperation asked for a small pay increase they were fired.Schroeder answered that the men had not phased theirrequestin anacceptablemanner; that they had "asked fora nickle raise or else." Schroeder observed "There are twosides to every story." Davis then asked about vacationssaying that he had worked less than a year and had put in1,355 hours. Schroeder said Davis and some other wouldbe given a vacation allowance. When Davis asked about ahealth and welfare plan, Schroeder said that he wouldhave a man come to the mill to explain it to the men. Davisremarked that some of the men resented the fact that he,Davis, had been promoted so rapidly. Schroeder said thatDavis had been promoted because he was most eligible ofthose available. Finally Schroeder said that he knew about13 of the men had been attending union meetings and thathehad the license numbers of their cars.4 Theconversation ended at this point. A few days later, stillaccording to Davis, Eichar asked him, "How did your talkgo with Mr. Schroeder?" Davis said that it went all right.Eichar then inquired if Davis had decided how he wouldvote. Davis said that he had not. Eichar advised that he notvote for the Union._In early July the mill closed for a week. Some cleanupoperationswere performed in this period and manyemployees asked to be included in the cleanup crew sosurveillanceand I credit his testimony concerning whatSchroeder said MILLER REDWOOD CO.that they might thus augment their earnings. Davis askedtobe given such work and Superintendent Eicharaccommodated him. Eichar explained that he gave thevacation work to the "key men."Leroy Roberts, the second of the two men whosedischarges are at issue in this proceeding, was hired as agreen chain puller in September 1964. The followingMarch he was promoted to leadman and received a wageincrease from $2.41 to $2.70 an hour. In a very short timehis wage was increased by 10 cents in consideration of thefact that the size of the green chain crew was cut by one.Roberts earlier became interested in the Union andobtained designation card signatures from a number ofemployees.About June 11, according to Roberts,Schroeder commented that he did not understand why themen were interested in a union, said that the Respondentwas paying the highest wages in the city, and askedRoberts why he wanted the Union.Fred McDonald, who is no longer in Respondent'semploy, testified that almost immediately after receivingthe Union's "demand" letter on May 28, Schroeder said inthe presence of four or five of the employees that if hefound out who was starting the Union "they would be out."Schroeder denied that he said that to any employee onMay 28 or on any succeeding day in that month. Whethercounsel for the Respondent in his examination ofSchroeder had a purpose in limiting the denial of makingthis threat to such a happening in the last few days in Maypresents a puzzling problem.James A. Lynch testified that in early June Connorasked him if he knew anything about the Union coming in.Lynch answered that he did not and that he didn't care.Connor said that he was concerned because he probablywould lose his job. Connor then asked Lynch if the latterknew of anyone trying to get the Union in the mill. Lynchanswered that he did not.That the Respondent opposed the Union is amply clearfrom the record and is not denied. I think that the evidencerecited compels a conclusion that in an attempt to make itsopposition effective the Respondent strayed beyond thepermissible bounds of comment and inquiry and engagedin violations of the Act. The advice given by Glassow torefrain from questioning employees about their desires inconnection with a union and to avoid threats or promises ofbenefit if not wholly unheeded, was often not followed.Schroeder's conversationwithRoberts on June 11constituted an inquiry about what motivated the greenchain crew in attempting to get representation and apromise to Roberts that the Respondent was willing toinstitute or increase benefits. In this setting Schroederwas trying to discourage Roberts and the men in Roberts'crew from supporting the Union by demonstrating thatthey could have their wants satisfied without one.Schroeder's talk with Davis later in the month was in thesamevein with significant additions. Again the subject of ahealth and welfare plan was raised with Schroeder sayingthat someone would come to the mill to explain it. Davisthen learned that he was to be given vacation credit. Inmaking this announcement to Davis and to the otheremployees who benefited from it, I am convinced theRespondent was motivated by a desire to diluteinterest inthe Union. The timing of the granting of the vacations andthe fact that it was not a matter which had been raised bythe employees strongly suggests that in casting about forsomething to blunt the force of the Union's campaign andto lessen the loyalty of the employees to the Union thevacation plan was devised.393Despite Schroeder's denial,Icredit the testimony ofFred McDonald that shortly after receipt of the Union'sletter Schroeder said in effect that he would dischargewhoever was responsible for the appearance of the Unionif he could learn who they were.Ialso credit the testimony of Davis that in early JuneEichar told him that if he voted the"wrong way" hischances for advancement would be lessened."Wrongway" meant of course,for the Union.I credit James Lynchin his testimony that Connor questioned him about theUnion"coming in"; said that such a development mightcost Connor his job; and that Connorasked if Lynch knewwho was trying to get the Union in the mill.These findings reflect the almost routine response ofsome employers to knowledge that a union is attempting togain status as bargaining representative. Interrogations,threats, promises,granting of benefits,and suggestions ofsurveillance,allare present here.Ifind that by theconduct described the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.B. The DischargesThe employment history of Davis with the Respondenthas been outlined. His position as the operator of the gangtrimmer saws is at the head of the remanufacturingprocess in the mill. Rough lumber comes to the gangtrimmer ideally in a continuous flow and, ideally, istrimmed to lengths ranging from 2 feet to 24 feet. Theshort lengths have no value as lumber and, leaving the trimsaw, drop to a moving belt from which something may besalvaged for chipping. The rest is waste. As I understandthe function of the trim saw operator, he must make ajudgment as the boards move along the table approachingthe saws, which of them are suitable for lumber, and thento trim such boards to optimum lengths. If a board comingto the saws is obviously unsuitable, because of rot or otherserious defects, for manufacture into finished lumber thenall 13 of the saws are dropped and the unsuitable board, in2-foot lengths, drops to a lower belt and does not proceedto the next finishing operation.Davis was given the gangtrimmermanjob on March 1and was paid $2.76 an hour. Two months later his rate wasincreased to $2.91. Davis testified that SuperintendentEichar watched him at work on a number of occasions andonce commented that Davis was undertrimming but wasdoing it "about" right. Foreman Connor, still according toDavis, said that Davis was doing very well. Neither Eicharnor Connor expressly denied the appraisals attributed tothem. Connor testified that Davis' work was "fair";Eichar, that Davis generally did a good job. Both said thatDavis had a hasty temper. I am convinced that theRespondent found Davis to be a satisfactory operator inthe gang trimmer. I regard the testimony of Eichar andConnor to constitute a somewhat grudging concession thatthiswas so and the 15-cent wageraise isnot otherwiseexplicable.When mechanical trouble arises in any aspect of themill operations the person whose work is affected soundsthe mill whistle to signal the millwright or the electricianfor aid. Charles Hartwig, a millwright, testified that inMarch Davis often signaled for help when it wasunnecessary for him to have done so. Hartwig testified hecomplained to Eichar about this practice and it ended.However, according to Hartwig, in late June and earlyJuly, more and more often he was summoned to the gang 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrimmer saw to put lugs back into line. A day or two beforeJuly 16, according to Hartwig, he stationed himself on acatwalk over the gang trimmer and watched Davisdeliberately "kick" the lugs out of line. Hartwig then toldForeman Connor that Davis would have to straighten hisown lugs and that Davis was "slashing" lumber. The latterreference is to an operation of the gang trimmer sawscutting all boards into 2-foot, unusable, lengths. Hartwigtestified that he watched Davis ruin 5,000 board feet oflumber in that fashion.Foreman Connor testified that on July 16 he tooobserved Davis at work from a position on the catwalk.Davis seemed to be slashing lumber at random, Connortestified, and Connor watched the destruction of about1,000 feet of lumber on this occasion. At the end of theshift, Connor discharged Davis. When the latter asked fora reason, Connor told him that he had been a "bigproblem." Eichar was on vacation when Davis was firedand did not participate in the decision to let him go.Schroeder testified that Connor said that he must fireDavis because Davis was overtrimming, undertrimming,and slashing. Schroeder inquired if Connor had tried to getDavis to correct his faults. Connor said that he had butthat his efforts bore no fruit. Schroeder then agreed thatConnor must make the discharge.Davis testified that he slashed only such boards as wereclearly worthless for manufacture into lumber. He alsodenied that he had any inordinate trouble with the lugswhich were concerned with moving the boards into thesaws. According to Davis, when he asked Connor for areason for his discharge, the latter answered crypticallythat he could not "commit" himself; that Davis talked toomuch on the job.It isnot credible that Hartwig would watch Davis slash5,000 board feet and Connor an additional 1,000 feetwithout Davis being told that his sabotage had beendetected. The destruction of lumber which Hartwig andConnor say they witnessed represented a loss to theRespondentrunninginto the hundreds of dollars. But allthat Connor, according to his own testimony, could offer toDavis as a reason for discharge was that Davis had been a"big problem." Davis was not a highly popular man amongsome of the employees. He thought, perhaps correctly,that there was some resentment because of his ratherrapid series of promotions. Certainly, he was disliked byHartwig who thought that Davis was took quick to call forthe millwright when he might well take care of the lugshimself.It is evident that the Respondent rather quickly after hishire came to believe that Davis was a potentially valuableemployee. He was promoted to more remunerative jobswithin a short space of time and no more than a weekbefore his discharge was told that he could go to the gangedger. Davis testified that this last offer was attractive inthat the work there was less physically demanding. Therecord leaves in doubt whether he actually spent anyconsiderable time on the gang edger. Clearly he wasworking on the gang trimmer saw on the day of hisdischarge.The explanation of the discharge advanced by Connor isunconvincing. The reason stated is good enough; in fact ifConnor actually saw Davis deliberately destroying goodlumber the wonder is that the discharge was not madeinstanter and that Davis was not on that occasion told withno measure of uncertainty why he was no longer adesirableemployee.The failure of the Respondentthrough Connor to act in what seems to me would havebeen a rational manner in consideration of the allegedprovocation existing leadsme to conclude that thesabotage that Connor says that he witnessed either did nottake place or is greatly overdrawn. I do not credit Connor'stestimony to the effect that he saw Davis deliberatelydestroy about 1,000 board feet of lumber on July 16. Nomore do I credit the testimony of Hartwig that within a dayor two he saw Davis ruin five times that much lumber.But to find that Davis was not discharged for the reasongiven by Connor is not to determine that the discharge wasdiscriminatory. In early June the Respondent knew thatDavis was a supporter of the Union. Eichar sought todiscourage this allegiance by telling Davis that his route topromotion might be hindered if a union were to come in.Schroeder assured Davis that his job was secure and toldhim of the prospect for a health and welfare plan. Daviswas favored by being permitted to work during the plantshutdown. After the vacation period he was offered whathe considered to be a more desirable job on the gangedger. So even though the Respondent was aware of hisinterest in the Union no pattern of discrimination againsthim had developed before July 16.Davis worked only 2 days during the mill shutdown and,although he was expected to work the full week, it seemsunlikely that the Respondent was handicapped by hisfailure to do so. This opportunity was desired by other laid-off employees and it is likely that he could easily havebeen replaced. In any event when Davis returned to workafter vacation on July 12 he seemed not to have been heldin disfavor. Connor then said that he could have the gangedger job and Davis wanted it. Something must havehappened during that week to bring Connor to a decisionto discharge Davis. The record does not suggest that Davisdid anything within the last few days of his employment topromote the Union. Presumably a representation electionwas somewhere in the offering but the record is indefiniteabout that and Schroeder may have thought, as he saysthat he did, that Davis was no longer the union supporterthat he had been. Some witnesses for the Respondenttestified that on July 16 Davis was operating the gangtrimmer so that little lumber was coming through exceptaswaste or that the lumber was coming throughuntrimmed thus swamping the hula saw. Another witness,quiteas credible, testified that lumber was comingthrough the gang trimmer in a normal way on that date. Ihave given little weight to this testimony for it seemsunlikely that a witness with little reason to take particularnote of day-4o-day operations in July would remember justwhat did occur on July 16 when testifying the followingFebruary. The testimony of Connor and Hartwig has beenset forth. Although I do not credit their accounts of thedestruction of lumber, I do not doubt that Hartwig wasconvinced that Davis blew the millwright's whistle oftenand unnecessarily and that Hartwig and Connor thoughtthat Davis was at least careless about getting lugs out ofline.Hence the instruction to Davis that he rather than themillwright must thenceforth make the realignment. Whenlugs became out of line and when Davis then stopped thesaw, lumber piled up behind the gang trimmer. When thelugs were again aligned this accumulated lumber had to becleared away. It was in such a circumstance, according toHartwig, that Davis would slash through the accumulationwithout regard to the quality of the lumber thus beingwasted. Hartwig conceded that during periods of normaloperation Davis performed his work acceptably.Although it seems unlikely that Davis would deliberatelydo anything to make the lugs jump out of alignment, I am MILLER REDWOOD CO.convinced that Connor though he was guilty of doing so.On July 16 Connor told Davis that from then on he mustrealign the lugs without the assistance of the millwright.Davis had told Hartwig, the latter testified, that he wouldnot perform this difficult and dangerous task.Lacking conviction that the Respondent determined todischarge Davis because of his support of the Union andbeing unsure that at the time of discharge the Respondentheld a belief that Davis had more than a passive interest inthe Union, I find the allegation that his discharge wasmotivated by antiunion consideration not to be establishedby a preponderance of the evidence. I am unable toconclude from this record just what moved Connor to takethe discharge action. To reiterate, it is not established thathe did so because of Davis' identification with the Union'sattempt to organize the mill. I will recommend that theallegation of unlawful discharge as to Davis be dismissed.5Leroy Roberts, a strong supporter of the Union whoseinterest in bringing about the organization of the millseems not to have flagged, was discharged by ForemanJohn Smith on July 15. Smith testified that when he cameto work for the Respondent as yard foreman in late Junethegreen chain operation was not being handledsatisfactorily; that lumber was being mispulled and muchof it was being damaged by going over the end of the chain.According to Smith, he spoke to Roberts 2 or 3 times aboutthe mispulling and the damage. Roberts conceded in histestimony that such complaints had been made to him andexplained that the green chain crew was shorthanded;there was too much work for the men available to him.Roberts was an honest and conscientious witness. I do notdoubt that he thought he was doing the best he could withthe manpower made available to him. I am also convincedthat Smith believed that another leadman could do betterand that Robert's discharge resulted. I find that thedischarge of Roberts has not been established to be inviolation of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. Although Ihave not found that the Respondent has discharged anyemployee in violation of the Act, it has threatened to do soand thus the nature of the unfair labor practicessRobert Payne, no longer an employee and whose interest inthe outcome of this proceeding is not discernible, testified that onJuly 19 his foreman, John Womack, commented in reference toDavis that the Respondent had fired a "damned goodtnmmerman " I credit Payne in this connection and disbelieveWomack's denial that he made the remark However, thisindicates no more than that Womack thought well of Davis as aworkman There is no showing that Womack was consulted in thedischarge395committed is such as to justify the imposition of a broadcease-and-desist order.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Miller Redwood Company, Crescent City, California,is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogations, threats, promises, granting ofbenefits, and suggestions of surveillance, the Respondenthas interferredwith,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act and has thereby violated Section 8(a)(1) of theAct.4.The aforesaid labor practices are unfair laborpractices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.5.Theevidencedoesnotestablishbyitspreponderance that Jerry Davis or Leroy Roberts weredischarged in violation of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact andconclusions of law, and upon the entire record in the case,Irecommend that Miller Redwood Company, CrecentCity,California, its officers, agents, successors, andassigns, shall:1.Cease and desist from interrogating, threatening,promising,orgrantingbenefitstoemployees andsuggesting that union meetings are under surveillance orin any othermannerinterferingwith,restraining, ofcoercing employees in the exercise of their right to self-organization, to form labororganizations,to join or assistUnited Brotherhood of Carpenters & Joiners of America,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concertedactivitiesfor the purpose ofcollective bargaining or other mutual aid of protection, orto refrain from engaging in any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labororganizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Postat its millin Crescent City, California, copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, San Francisco, California, shall be posted bytheRespondent,afterbeingdulysignedby itsrepresentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toIn the eventthat this Recommended Order is adopted by theBoard, the words "a Decisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice Inthe further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order " 396DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees are customarily posted. Reasonable steps shallbe taken the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.7' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESpurpose, or say that we know who has attendedunionmeetings in order to coerce employees toavoid them, or in any other manner interfere with,restrain, or coerce our employees in the exerciseof rights guaranteed them in Section 7 of the NationalLabor Relations Act. Our employees are free tojoin or assist United Brotherhood of Carpenters &Joiners of America, AFL-CIO, or any other labororganization,without fear that they will take anyaction adversely affecting their employment or anyterm or condition of employment.MILLER REDWOODCOMPANY(Employer)DatedBy(Representative)(Title)Pursuant to the RecomMended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT threaten to discharge employees whoare responsible for aiding a union in organizing themill,or promise to institute a better health andwelfare program in order to interfere with unionorganizing, or grant vacation credits for the sameThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's RegionalOffice, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-3197.